Advisory Action

►	The after final amendment /request for reconsideration filed 27 OCT 2021  has been  entered    Claim(s) 80-101  as presented in the paper(s) filed 27 OCT 2021  is/are pending in this application. 

►	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Nonstatutory Double Patenting 

►	Claim(s) 80-101 is/are rejected on the ground of nonstatutory double patenting as beingunpatentable over claims 1-54 of U.S. Patent No. 9,783,841 or Claims 1-47 of US Patent No. 10,689,687 for the reason(s) of record.


Claim Rejection(s) under 35 U.S.C. 102 

►	Claim(s) 80-82, 84, 86-88, 90-91, 94-97 is/are rejected under 35 U.S.C. 102(b) as
being anticipated by Robertson et al. [RNA 16 :1679-1685(2010) — hereinafter “Robertson’] for the reason(s) of record.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 83 is/are rejected under 35 U.S.C. 103{a) as obvious over Robertson as
applied against Claim 80-82 above and further in view of Lizard et al.[ J. of Immunological
Methods 157 :31-38 (1993) — hereinafter “Lizard”] for the reason(s) of record.

►	Claim(s) 85 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as
applied against Claim 80 above and further in view of Cheng [US 2012/0282595 — hereinafter
“Cheng‘] for the reason(s) of record.

►	Claim(s) 89 and 93 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson
as applied against Claim 80, 86 and 88 above and further in view of Lou et al. [Agnew. Chem.
Int. Ed. 46:6111 (2007) — hereinafter “Lou’] for the reason(s) of record.

►	Claim(s) 92 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson as
applied against Claim 80, 8763, 90-91 above and further in view of Deo et al. [Developmental
Dynamics 235 :2538-2548(2006) - hereinafter “Deo“] or Makretsov et al. [Genes, Chromosomes
& Cancer 40:152-157(2004) - hereinafter “Makretsov’] or Hoggard et al. [BBRC 232:383(1997) — hereinafter “Hoggard’”] for the reason(s) of record.

►	Claim(s) 98-100 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson asapplied against Claim 80 above and further in view of van Tine et al. [Methods in MolecularBiology 292 : Ch.15 :215-230 (2005) - hereinafter referred to as “van Tine’] for the reason(s) of record.

►	Claim(s) 101 is/are rejected under 35 U.S.C. 103(a) as obvious over Robertson in view
of van Tine as applied against Claims 80 and 98-100 above and further in view of Lou et al.
JAqnew. Chem. Int. Ed. 46:6111 (2007) — hereinafter “Lou’].






Response to  Applicant’s Amendment / Arguments

15.	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.
The applicant has traversed the 102(b) rejection over Robertson arguing that the pre-hybridization buffer comprising formamide taught by Robertson is not an “aqueous fixative”  and  specifically asserts that the examiner has made a conclusionary statement with regard to formamide with no support and as such the Office has failed to make a prima facie case of anticipation against at least Claim 80. 
	         In response the  examiner notes  that the applicant has not defined what is intended by the phrase “aqueous fixative” in the as-filed specification and as such the examiner has interpreted this phrase broadly to mean an aqueous composition which comprises a “chemical substance  which  preserves or stabilizes biological material prior to microscopy or other examination”.  The definition for “fixative” comes from the Oxford English Dictionary and can be found at https://www.lexico.com/en/definition/fixative.  In the applicant’s arguments on p. 6  a discussion of formamide  and how its functions as a solvent  in hybridization- based assays and  facilitates  hybridization at much lower temperature(s) than can be achieved without formamide. See the abstract of Bonner et al. (provided by the applicant). In addition to functioning to allow hybridization at lower temperature, Bonner et al. also teaches that the formamide lessens chain scission of RNA during long periods of incubation required for the hybridization of complex RNAs to DNA. (i.e. formamide acts to stabilize RNA by lessening chain scission of RNA – formamide acts “to  preserve or stabilize biological material” - the very definition of fixative).  Also note  that  Chomczynski  [Nucleic Acids Reseach 20(14) : 3791 – previously cited by the examiner]  teach that formamide in aqueous solution protects RNA from degradation by RNases – formamide fuctions as a fixative with the meaning of this term provided by the Oxfiord English Dictionary.   See also the para bridging pp. 829-830 in the Cytometry paper cited by the applicant  and authored by Radicchio et al.  Furthermore,  at para 64 of US 2020/0385788, the applicant references an “aqueous post–fixation reagent”. The pre-hybridization buffer comprising formamide of Robertson also meets the definition provided for an “aqueous post–fixation reagent”.  As regards claim interpretation attention is directed to MPEP @ 904.01. The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with 
	Narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are the linchpin of patentability. In re Philips Industries v. State Stove & Mfg. Co, Inc.., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov